internal_revenue_service number release date index numbers --------------------- ------------- -------------------------- --------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-103193-08 date date ------------ legend parent corp corp corp --------------------------- ---------------------------------------- ------------------------------------------ -------------------------------------------------------------- distributing ---------------------------- ------------------------------------------------------- -------------------------------------------------- controlled ------------------------------------------------------- -------------------------------------------------- ------------------------- llc llc llc llc ---------------------------- --------------------------------------- ----------------------------------------- ------------------------------------------ business x ----------------------------------------------------------- ------------------------------------------- plr-103193-08 business y -------------------------------------- a b c d e f dollar_figurex date --------- ------------------ ------------------ --------------- ------------------ --------- --------------- --------------------------- dear --------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in letters dated april and date the information provided in these letters is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and except where expressly provided has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1 d or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 parent is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return parent owns all of the stock of corp and corp corp owns the sole membership interest in llc a disregarded_entity corp through llc and corp each own d of llc an entity treated as a partnership for federal_income_tax purposes corp owns the sole membership interest in llc plr-103193-08 a disregarded_entity corp through llc owns c and corp owns f of llc an entity treated as a partnership for federal_income_tax purposes corp is unrelated to parent distributing is a corporation engaged in business x and business y distributing has outstanding three classes of common_stock class a class b and class c of which only class a is voting corp through llc owns all of the class a stock and corp owns all of the class b stock llc owns b corp through llc owns e and llc owns a of the class c stock controlled is a corporation created to effectuate the described transaction prior to the transaction described below the authorized capital stock of controlled will consist of the same number and classes of stock as distributing financial information has been received indicating that business x and business y each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for what are represented to be valid corporate business purposes see below distributing desires to separate business x and business y the separation is proposed to be accomplished by the following steps i distributing will transfer the assets comprising business y including cash and cash equivalents for working_capital to controlled in exchange for all of the controlled stock and the assumption by controlled of the liabilities associated with the transferred assets contribution controlled will not transfer any cash or any other_property to distributing as part of the contribution ii distributing will distribute all of the controlled stock pro_rata to the distributing shareholders with each shareholder receiving the same number of shares of a class of the stock in controlled as such shareholder owns of the corresponding class of the stock in distributing distribution the following representations are made in connection with the contribution and distribution a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-103193-08 c the five years of financial information submitted by distributing on behalf of business x and business y is representative of each of their present operations and with regard to each such business there have been no substantial operational changes since the date of the last financial statements submitted d following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees e the distribution is carried out for the following corporate business purposes to allow the managers of each business to focus on the development of that business and incorporating business y as controlled and having its stock held by the shareholders of distributing will allow controlled to offer its stock to its employees as a type of compensation the distribution is motivated in whole or substantial part by these corporate business purposes f the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both g for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution h for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution i distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution plr-103193-08 k payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length l no two parties to the transaction are investment companies as defined in sec_368 and iv m no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock n immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 o distributing and controlled will each pay their own respective expenses if any incurred in connection with the transaction p the total fair_market_value of the assets to be transferred to controlled in the contribution will exceed the sum of i the amount of liabilities if any assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of liabilities if any owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of the cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing from controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange q the total adjusted bases and the fair_market_value of the assets to be transferred to controlled in the contribution each equals or exceeds the sum of i the total liabilities to be assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization any liabilities to be assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets to be transferred r immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to controlled’s stock will be included in income immediately before the distribution see sec_1_1502-19 plr-103193-08 s all of the cash contributions made to distributing by its shareholders within the last five years were made solely to fund the business x or business y projects and activities of distributing and will be used solely to fund the business x or business y projects and activities of distributing or controlled respectively t the cash contribution made by corp to distributing of dollar_figurex on date would have been made even if distributing had not been contemplating a distribution of the stock of controlled based on the information submitted and the representations provided we rule as follows in connection with the contribution and distribution the contribution followed by the distribution will constitute a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the contribution sec_357 and sec_361 b controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled's basis in each asset received from distributing in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled's holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 distributing will not recognize any gain_or_loss on the distribution sec_361 the shareholders of distributing will not recognize any gain_or_loss and will not otherwise include any amount in income on the distribution sec_355 the aggregate tax basis of the controlled stock and the distributing stock in the hands of a shareholder of distributing will be the same as the aggregate tax basis of the distributing stock held by that shareholder immediately before the distribution allocated in the manner described in sec_1_358-2 sec_358 b and c and sec_1_358-1 a distributing shareholder's holding_period in the controlled stock received will include that shareholder's holding_period for the distributing stock with respect to which plr-103193-08 the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this ruling letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mary e goode senior counsel branch office of associate chief_counsel corporate cc
